957 A.2d 1178 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Nicodemo DIPIETRO, Petitioner.
No. 127 EM 2008.
Supreme Court of Pennsylvania.
September 26, 2008.

ORDER
PER CURIAM.
AND NOW, this 26th day of September, 2008, the Petitioner's Motion to Substitute Petitions for Allowance of Appeal is GRANTED. The Petition for Allowance of Appeal that was filed in this matter on August 14, 2008 at No. 425 EAL 2008 shall be withdrawn and replaced at the same docket number by the Petition for Allowance of Appeal to be filed by Teri Himebaugh, Esquire within ten (10) days of this order.